Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 1 o0f12. PagelD #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

INTRODUCTION AND AGENT BACKGROUND
1. lam a Special Agent (SA) with the Drug Enforcement Administration (DEA), and

have been since July 8, 2018, As a SA with the DEA, I completed the 16-week DEA Basic Agent
Training (“BAT”) course in Quantico, Virginia, As part of the BAT course, I received training in
narcotic investigations, narcotic interdiction, identification of narcotics, search and seizure issues,
surveillance techniques, preparation and execution of narcotic search warrants, debriefing of
defendants, witnesses, and cooperating sources. As of December 23, 2018, I have been assigned to
the DEA-Youngstown Resident Office (YRO), Task Force Group #D-48, Prior to my employment
with the DEA, I was employed as a Police Officer by the City- of Portage, Indiana for
approximately six and a half years and graduated from the Northwest Indiana Law Enforcement

Académy (NILEA) in Hobart, Indiana.

2. I have been involved in numerous narcotics-related arrests, have executed search
warrants that resulted in the seizure of narcotics or dangerous drugs, and have supervised the
activities of numerous informants and cooperating witnesses who have provided information and
assistance resulting in drug buys, searches, and arrests. Based on the above experience, I am
familiar with the modus operandi of persons involved in the illicit distribution of controlled
substances, as well as the terminology used by persons involved in the illicit distribution of
controlled substances. I'am aware that persons involved in the illicit distribution of controlled
substances nearly always attempt to conceal their identities and the locations where drugs are sold
and stored, which are frequently at locations different from where they reside. I am also aware that
persons involved in the illicit distribution of controlled substances utilize cellular phones to

communicate with one another. Iam also aware that drug traffickers use vehicles to transport

 
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 2 of 12. PagelD #: 3

x

drugs to and from locations where drugs are stored. i also am aware that drug traffickers, when
preparing vehicles for travel and transport and during the actual travel and transport, frequently use
counter-surveillance tactics to avoid detection and apprehension by law enforcement, including
storing their vehicles in locations where they can be privately accessed while remaining hidden
from observing law enforcement. It is likewise essential that such organized groups meet to

formulate plans concerning narcotics or other illegal activities, and to divide their illegal proceeds.

3. On a regular basis, ] review law enforcement bulletins and intelligence reports
regarding narcotic trafficking and smuggling, and remain in communication with counterparts in
order to remain up to date with modern techniques and trends used by narcotic traffickers in the

domestic and international arena.

4, Based upon my training, experience and discussions with other Special Agents and

law enforcement officers concerning the distribution of controlled substances, I know:

a) That drug traffickers very often place assets in names other than their own to

avoid detection of these assets by government agencies;

b) That drug traffickers very often place assets in corporate entities in order to avoid

detection of these assets by government agencies;

c) That even though these assets are in other persons’ names, the drug dealers
actually own and continue to use these assets and exercise dominion and control over

them;

d) That drug traffickers often place drugs and assets in hidden locations, known.as

“safe houses,” to protect and conceal the location from government agencies, thereby
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 3 of 12. PagelD #: 4

avoiding conducting transactions at these places, but often times in very close

proximity to these locations; and

e) That drug traffickers frequently use automobiles to transport or hide drugs and

drug proceeds,

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to
show merely that there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.

6. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of Title 21, U.S.C. Section 841(a)(1), that is, knowingly and intentionally distributing
and possessing with the intent to distribute Cocaine: and Title 21, U.S.C, Section 846: that is,
conspiracy to distribute Cocaine have been committed by JOSE GUADALUPE VASQUEZ,
RIOS, JOSE FRANSICO ESPINOZA-MEDINA, JAVIER ORTIZ-DELGADO, HECTOR

DELIRA-RICO, CASIMIRO HIDALGO-HERRERA.
PROBABLE CAUSE

7, On or about May 10, 2019, JOSE ESPINOZA-MEDINA flew into Dallas, Texas
from Aguascalientes, Mexico. On ot about May 12, 2019, JOSE ESPINOZA-MEDINA arrived
at JOSE RIOS’s residence, 4046 Kirk Rd., along with two unidentified Hispanic males in a white
GMC Sierra with a cap. JOSE RIOS, JOSE ESPINOZA-MEDINA, and the two unidentified
males removed the cap and stored it inside of JOSE RIOS’s garage.

8. On or about May 14, 2019, the white cap was put back on the GMC Sierra, JOSE

ESPINOZA-MEDINA and an unidentified male entered the vehicle and departed the residence.

3

 

 

 
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 4 of 12. PagelD #: 5

9, On or about May 23, 2019, JOSE ESPINOZA-MEDINA flew into the Dallas/Ft.
Worth International Airport in Dallas, Texas.
10, On or about May 26, 2019, at approximately 6:36 a.m., investigators observed
JOSE ESPINOZA-MEDINA’s white GMC Sierra witha cap arrive at JOSE RIOS’s residence.
Investigators observed JOSE ESPENOZA-MEDINA and an unidentified male exit the GMC
Sierra and enter JOSE RIOS’s residence, At approximately 7:04 a.m., investigators observed
JOSE RIOS, who was carrying a red cooler, JOSE ESPINOZA-MEDINA and two unidentified |
males exit RIOS’s residence. Investigators noted that one of the unidentified males was the same
person who had exited JOSE RIOS’s residence with JOSE ESPINOZA-MEDINA on May 14,
2019. Investigators then observed JOSE RIOS load the red cooler into the tailgate of the GMC
Sierra. JOSE ESPINOZA-MEDINA and the two other unidentified males entered the GMC
Sierra while JOSE RIOS entered a Cadillac Escalade. Both vehicles then exited the driveway.
11. At approximately 9:38 a.m., investigators observed JOSE. RIOS’s Cadillac
Escalade return to 4046 Kirk Rd. Investigators observed JOSE RIOS exit the front driver's seat,
JOSE ESPINOZA-MEDINA exit the front passenger seat, and two other unidentified males exit
the rear seats. All four individuals then entered the front door of the residence.
12. On or about June 6, 2019 at approximately 5:38 a.m. Central Daylight Time, the
GMC Sierra registered to JOSE ESPINOZA-MEDINA was observed by a License Plate Reader
(LPR) in Camden, Tennessee, At approximately 7:41 a.m. Central Daylight Time, the GMC Sierra
was observed by a LPR in an unknown location in Kentucky.
. 13. On or about June 7, 2019 at approximately 3:13 p.m., investigators observed a
silver 2019-Subaru Outback arrive at 4046 Kirk Rd. Investigators then observed JOSE RIOS and

two unidentified males exit the vehicle and enter the front door of the residence. At approximately
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 5 of 12. PagelD #: 6

4:05 p.m., investigators observed JOSE RIOS and the two unidentified Hispanic males exit the
front door of the residence and approach the Subaru Outback. Investigators observed one of the
unidentified males carrying a black colored duffel bag, which the male loaded into the reat
passenger seat door. Investigators next observed JOSE RIOS open the rear driver's side door,
lean into the rear driver's side passenger area, and then close the door. JOSE RIOS then entered
the front driver's seat while the two other males entered the front and rear passenger side seats. At
approximately 4:06 p.m., the Subaru Outback exited 4046 Kirk Rd, At approximately 10:56 p.m.,
investigators observed the Subaru Outback return to 4046 Kirk Rd. Immediately following, the
white GMC Sierra with a cab entered the driveway. At this time, investigators observed JOSE
RIOS enter the front door of the residence, Investigators then observed two unidentified males
exit.the GMC Sierra as JOSE RIOS exited the residence and walked back towards the
garage. Investigators then observed the two unidentified males leaning into both the driver's and
passenger's side backseat area. Investi gators also noted that one of the unidentified males squatted
down with both.of the front and back passenger side door opened and appeared to either look at or
do something to the floor board of the vehicle. Investigators then observed JOSE RIOS and the
two unidentified males enter the front door of JOSE RIOS’s residence. At approximately 11:07
_ p.m., investigators observed the two unidentified males exit the front door of the residence and
enter the GMC Sierra. At approximately 11:09 p.m., investigators observed JOSE RIOS oxit the
residence and hand one of the unidentified males a package that he carried into the pickup
truck. At approximately 11:12 p.m., investigators observed the pickup truck exit 4046 Kirk Rd.
14. On or about J une 26, 2019, investigators were notified that JOSE ESPINOZA-
MEDINA had crossed into the United States as a pedestrian via the Laredo/Lincoln Juarez Bridge

at approximately 10:30 a.m., Eastern Standard Time.

 

 
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 6 of 12. PagelD #: 7

15. On or about June 27, 2019 at approximately 5:25 p.m., investigators observed a

| silver Chevrolet Sonic artive at JOSE RIOS’s residence, 4046 Kirk Rd, At approximately 7:53
p.m., investigators observed JOSE RIOS and an unidentified male wearing a white shirt arrive at
4046 Kirk Rd. in a dark colored Dodge Ram with an enclosed trailer. Investigators also observed a
silver Ford Fusion registered to JOSE ESPINOZA-MEDINA in the driveway.

; 16. On or about August 2, 2019, investigators were notified that JOSE ESPINOZA-
MEDINA had crossed the Lincoln-Juarez Bridge via taxi into the United States. JOSE
ESPINOZA-MEDINA claimed that he was just visiting Mexico and was going to travel to Dallas, |
Texas to look for work. | |

17. On or about August 4, 2019, at approximately 7:48 a.m., the GMC Sierra with the
white cap anrived at JOSE RIOS’s residence, 4046 Kirk Rd. At that time, a silver Cadillac CTS
and a black Dodge Ram with an attached enclosed trailer were both parked in the driveway of the
residence. A male, who appeared to be JOSE ESPINOZA-MEDINA, exited the vehicle and
spoke with JOSE RIOS and another.unidentified male. At approximately 7:50 a.m., JOSE RIOS
entered a black Dodge Ram and moved the Dodge Ram and trailer forward so that the entrance to
the attached overhead garage door was accessible. At approximately 7:53 a.m., J OSE RIOS
entered the Cadillac CTS and moved it into the front yard of the residence so that it was also out of
the way of the path from the GMC Sierra to the overhead garage doot. At approximately 7:54
am., JOSE RIOS and the unidentified male removed the white cap from the bed of the GMC
Sierra and carried it inside JOSE RIOS’s attached garage. At approximately 8:00 a.m., JOSE
ESPINOZA-MEDINA and the unidentified male exited the front door of the residence. JOSE
ESPINOZA-MEDINA climbed into the bed of the GMC Sierra and appeared to adjust something

in the bed of the truck while the unidentified male appeared to enter the Dodge Ram and exit the
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 7 of 12. PagelD # 8

residence. At approximately 8:02 a.m., JOSE ESPINOZA-MEDINA got out of the bed of the
GMC Sierra, entered the vehicle and departed from the residence.

18. At approximately 10:07 am., the Dodge Ram with an enclosed trailer arrived at
JOSE RIOS’s residence. The vehicle backed in to the driveway and backed the trailer up so that
is was almost touching the overhead garage door. JOSE RIOS and the unidentified male exited
the Dodge Ram. The unidentified Hispanic male then unhooked the enclosed trailer from the
Dodge Ram, and he and JOSE RIOS then entered the residence.

19. At approximately 11:24 a.m., the Dodge Ram returned to RIOS’s and backed the
Dodge Ram up to the enclosed trailer The unidentified male then exited the passenger side door
| and reattached the enclosed trailer to the Dodge Ram. The Dodge Ram was then pulled forward, at
which time the unidentified male opened the doors of the trailer, and the trailer was then again
backed up to the overhead garage door, almost touching it. The open trailer door was then
adjusted so that it concealed the inside of JOSE RIOS’s garage from the view of Kirk Rd.

20, At approximately 11:45 a.m., the overhead garage door of 4046 Kirk Rd. was
opened. At approximately 11:46 a.m., JOSE RIOS and the unidentified male were observed
placing the white cap from the GMC Sierra inside of the enclosed trailer. Once the white cap was
inside the trailer, JOSE RIOS reentered the Dodge Ram and pulled it slightly forward away from
the garage. At approximately 11:56 a.m., JOSE. RIOS and the unidentified male began loading
items into the truck bed as well as the enclosed trailer. Among the items loaded into the truck and
trailer, were a black garbage bag containing unknown items, a shovel, several hand tools, the shop

(kilo) press, and several other unidentified items.

 
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 8 of 12. PagelD #: 9

21. On or about August 29, 2019 at approximately 12:40 a.m., JOSE ESPINOZA-
MEDINA crossed into the United States as a pedestrian via the Laredo/Lincoln Juarez bridge by
himself.

22. On or about September 5, 2019, at approximately 7:09 p.m., investigators
observed the Cadillac Escalade commonly driven by JOSE RIOS arrived at 3514 Dover Rd.
Investigators observed JOSE RIOS exit the Cadillac Escalade and approach the residence empty-
handed. At approximately 7:33 p.m., investigators observed a newer model silver colored .
Chevrolet Impala enter the driveway of 35 14 Dover Rd. Investigators observed a male exit the
Chevrolet and walk towards the front door of 3514 Dover Rd. and out of camera view. At
approximately 7:41 p.m., investigators observed JOSE RIOS and the male walk from the rear of
the residence towards the male’s vehicle. Investigators observed JOSE RIOS catrying a duffel
bag with a shoulder strap over his right shoulder. JOSE RIOS and the male walked to the driver’ S
side of the male's Chevrolet and the male entered the vehicle, JOSE RIOS then walked around to
the passenger side of the male's vehicle and placed the duffel bag into the male’s vehicle. JOSE
RIOS then leaned into the vehicle and then walked away holding a white plastic grocery style bag
in his hand. The bag appeared to have weight due to the contents having a distinct shape. The
_ white plastic bag had a flat bottom with distinct corners which is consistent to currency when
bundled together. Investigators observed JOSE RIOS walk back to the rear side of the residence
and the male departed in the Chevrolet Impala.

23. On or about September 17, 2019 at approximately 9:19 p.m., JOSE ESPINOZA-
MEDINA crossed into the United States from Mexico.

24, On or about September 19, 2019 at approximately 8:31 p.m., HECTOR

DELIRA-RICO and JAVIER DELGADO-ORTIZ, arrived at 4046 Kirk Rd. in a dark colored
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 9 of 12. PagelD #: 10

Chevrolet car. The Chevrolet car was backed into the driveway. At approximately 8:41 pm.,
CASIMIRO HIDALGO-HERRERA departed 3514 Dover Rd, in a white 2016 GMC Sierra, At
approximately 9:00 p.m., CASIMIRO HIDALGO-HERRERA in the white GMC arrived at
4046 Kirk Rd. At 9:03 p.m., CASIMIRO HIDALGO-HERRERA left and returned to 3514
Dover Rd. |

25, On September 20, 2019 at approximately 9:38 am., CASIMIRO HIDALGO-
HERRERA departed 3514 Dover Ra. in the GMC truck. At approximately 9:50 a.m.,
CASIMTRO HIDALGO-HERRERA entered the front door of 4046 Kirk Rd. At approximately
10:06 a.m., CASTIMIRO HIDALGO-HERRERA, HECTOR DELIRA-RICO, and JAVIER
DELGADO-ORTIZ exited 4046 Kirk Rd. CASIMIRO HIDALGO-HERRERA and JAVIER
DELGADO-ORTIZ both carried what appeared to be tool bags. All three subjects entered the
GMC truck and then departed 4046 Kirk Rd, At approximately 10:11 a.m., the GMC truck arrived
at the Family Dollar, located at 3373 Canfield Rd. Youngstown, Ohio. CASIMIRO HIDALGO-
HERRERA, HECTOR DELIRA-RICO, and JAVIER DELGADO-ORTIZ all entered the
store. At approximately 10:16 p.m., all three males exited the store and re-entered the GMC truck
and departed. At approximately 10:23 a.m., the GMC truck arrived at 3514 Dover Rd and parked
behind the dark colored Audi parked in the driveway. CASIMIRO HIDALGO-HERRERA,
HECTOR DELIRA-RICO, and JAVIER DELGADO-ORTIZ exited the truck and entered the
residence.

26. Investigators later learned that the three-individuals purchased energy drinks, head
phones, and approximately 2000 rubber bands. I know that drug traffickers frequently use rubber
bands to band large amounts of U.S. currency. Surveillance video showed that HECTOR

- DELIRA-RICO paid for everything.

 

 

 
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 10 0f12. PagelD #: 11

27, On or about September 21, 2019 at approximately 3:57 p.m., CASIMIRO
HIDALGO-HERRERA exited 3514 Dover Rd. CASEMEDRO HIDALGO-HERRERA placed a
yellow lock on the trailer hitch of the enclosed trailer and then departed in the GMC truck. At
approximately 4:42 p.m., the GMC truck arrived at 4046 Kirk Rd. HECTOR DELIRA-RICO,
and JAVIER DELGADO-ORTIZ exited the residence and entered the GMC truck. At |
approximately 4:53 p.m., the GMC truck left the residence. At approximately 5:12 p.m., the GMC
truck arrived at 3514 Dover Rd. CASIMIRO HIDALGO-HERRERA, HECTOR DELIRA-
RICO, and JAVIER DELGADO-ORTIZ exited the vehicle and entered the residence,

28. At approximately 6:47 p.m., Donaciano HERRERA, CASIMIRO HIDALGO-
HERRERA, HECTOR DELIRA-RICO, and JAVIER DELGADO-ORTIZ entered the GMC
truck and departed 3514 Dover Rd. At approximately 7:49 p.m., the GMC truck returned to 4046
Kirk Rd. HECTOR DELIRA-RICO, and JAVIER DELGADO-ORTIZ exited the GMC truck
and entered 4046 Kirk Rd. At approximately 7:58 p.m., the GMC truck returned to 3514 Dover
Rd. |

29, On September 24, 2019, JOSE ESPINOZA-MEDINA’s white 2013 GMC Sierra
with a white cap crossed into Ohio from Indiana. Ohio State Highway. Patrol Trooper Ann Malone
observed the GMC Sierra commit a traffic violation and initiated a traffic stop while the truck was
travelling in the Northern District of Ohio. Trooper Malone made contact with JOSE
ESPINOZA-MEDINA, and J OSE ESPINOZA-MEDINA informed Trooper Malone that he was
traveling to Cleveland, Ohio to visit a relative in jail, and then planned to return to Mexico.
Trooper Malone asked JOSE ESPINOZA-MEDINA if he would consent to a search of the

vehicle, JOSE. ESPINOZA-MEDINA consented, and a search was conducted. During the search

10
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 11 0f12. PagelD #: 12

of the vehicle, troopers observed that the white cap which was made of fiberglass, contained a
hidden compartment made of plywood and bondo and was covered with white paint.

30. Troopers confronted JOSE ESPINOZA-MEDINA regarding the hidden
compartment and he appeared very neryous. Troopers took the cap back to their barracks for a
more thorqugh search and found approximately 18 kilograms of a substance consistent with the
appearance, texture, and odor of cocaine.

31, On or. about September 24, 2019, investigators obtained federal search warrants
for 4046 Kirk Rd. and 3514 Dover Rd. On or about September 25, 2019, at approximately 6:08
aun., both federal search warrants were executed, |

32, HECTOR DELIRA-RICO and JAVIER DELGADO-ORTIZ were found
inside 4046 Kirk Rd. The foliowing items were located inside of 4046 Kirk Rd: a money ledger
‘inside HECTOR DELIRA-RICO’s wallet, a money counter in the dining room, a large bag of
rubber bands located in a dresser drawer, five vacuum seal bags with cocaine residue that field
tested positive for cocaine in the basement sink, an undetermined amount of U.S. currency located
in the living room, suspected cocaine in the garage, a black digital scale with residue in the garage,
plastic baggies in the garage, a vacutum seal roll in the master bedroom, a drug ledger located in
the master bedroom, and suspected marijuana located in the garage.

33. CASIMIRO HIDALGO-HERRERA was at 3514 Dover Rd. The following
items were located inside 3514 Dover Rd: a white cap containing an large amount of U.S.
Currency in the garage, a kilo press was located in the basement, a money counter was located in
the dining room, a heat sealed plastic bag containing suspected cocaine was located in the living
room closet, an electronic scale with cocaine residue was located in an upstairs bedroom, a vacuum

sealer was located in the living room, two respirator masks were located in the basement, another

it

 
Case: 4:19-mj-06197-GJL Doc #: 1-1 Filed: 09/25/19 12 of 12. PagelD #: 13

" electronic scale was located in the basement, and two bags of rubber bands were located in the

dining room.
CONCLUSION

34. Based on the foregoing information, there is probable cause to believe that JOSE
GUADALUPE VASQUEZ RIOS, JOSE FRANSICO ESPINOZA-MEDINA, JAVIER
ORTIZ-DELGADO, HECTOR DELIRA-RICO, and CASIMIRO HIDALGO-HERRERA
did commit Possession with Intent to Distribute Cocaine, in violation of 21 U.S.C. 841 (a)(4), and
Conspiracy to Distribute Cocaine, in violation of 21 U.S.C. 846 (a)(1) such offense(s) occurred

within the Northern District of Ohio.

Respectfully Submitted,

SA Richard Schmitt

Drug Enforcement Administration

Subscribed and sworn to before me on

 

th a) ar, bimbo,

LIMBY
GEORGE J. LIMBERT
UNITED STATES MAGISTRATE JUDGE

12
